 



EXHIBIT 10.1
[FORM OF 2010 CONVERTIBLE BOND HEDGE TRANSACTION CONFIRMATION]

     
r
  June 6, 2007
 
   
To:
  Integra LifeSciences Holdings Corporation
 
  311 Enterprise Drive
 
  Plainsboro, New Jersey 08536
 
  Attn: Richard Gorelick
 
  Telephone: (609) 936-2238
 
  Facsimile: (609) 275-1082
 
   
From:
  [Dealer]
 
   
 
   
 
   
 
   
 
   
Re:
  Convertible Bond Hedge Transaction
 
  (Transaction Reference Number:            )

Ladies and Gentlemen:
     The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Integra LifeSciences Holdings Corporation (“Counterparty”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.
     1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of June 11, 2007
between Counterparty and Wells Fargo Bank, N.A. as trustee (the “Indenture”)
relating to the USD 150,000,000 principal amount of 2.75% convertible securities
due 2010 (the “Convertible Securities”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to or upon the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties.
     This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.
     All provisions contained in, or incorporated by reference to, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
     2. The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:
General Terms:

         
 
  Trade Date:   June 6, 2007

1



--------------------------------------------------------------------------------



 



         
 
  Effective Date:   The closing date of the offering of the Convertible
Securities.
 
       
 
  Option Style:   Modified American, as described under “Procedures for
Exercise” below.
 
       
 
  Option Type:   Call
 
       
 
  Seller:   Dealer
 
       
 
  Buyer:   Counterparty
 
       
 
  Shares:   The Common Stock of Counterparty, par value USD 0.01 per share
(Ticker Symbol: “IART”).
 
       
 
  Number of Options:       % of the number of Convertible Securities in
denominations of USD 1,000 principal amount issued by Counterparty on the
closing date for the initial issuance of the Convertible Securities; provided
that if the initial purchasers (as defined in the Purchase Agreement defined
below) exercise their option to purchase additional Convertible Securities
pursuant to Section 2 of the Purchase Agreement related to the purchase and sale
of the Convertible Securities dated as of June 6, 2007 among Counterparty and
Banc of America Securities LLC, J.P. Morgan Securities Inc. and Morgan Stanley &
Co., Incorporated, as representatives of the several initial purchasers party
thereto, as amended, modified or supplemented from time to time (the “Purchase
Agreement”), then on the Additional Premium Payment Date, the Number of Options
shall be automatically increased by     % of the number of Convertible
Securities in denominations of USD 1,000 principal amount issued pursuant to
such exercise (such Convertible Securities, the “Additional Convertible
Securities”). For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder.
 
       
 
  Number of Shares:   As of any date, the product of the Number of Options and
the Conversion Rate.
 
       
 
  Conversion Rate:   As defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to Sections 10.01(b), 10.04(g) or
10.04(h) of the Indenture.
 
       
 
  Strike Price:   USD 66.2616
 
       
 
  Premium:   USD         ; provided that if the Number of Options is increased
pursuant to the proviso to the definition of “Number of Options” above, an
additional Premium equal to the product of the number of Options by which the
Number of Options is so increased and USD        shall be paid on the Additional
Premium Payment Date.
 
       
 
  Premium Payment Date:   The Effective Date.
 
       
 
  Additional Premium Payment Date:   The closing date for the purchase and sale
of the Additional Convertible Securities.
 
       
 
  Exchange:   The NASDAQ Global Select Market.
 
       
 
  Related Exchange:   All Exchanges.
 
        Procedures for Exercise:    
 
       
 
  Potential Exercise Dates:   Each Conversion Date.
 
       
 
  Conversion Date:   Each “Conversion Date” as defined in the Indenture.

2



--------------------------------------------------------------------------------



 



         
 
  Required Exercise on
Conversion Dates:   On each Conversion Date, a number of Options equal to 25% of
the number of Convertible Securities in denominations of USD 1,000 principal
amount submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture shall be automatically exercised, subject to “Notice of
Exercise” below.
 
       
 
  Expiration Date:   The earlier of (i) the last day on which any Convertible
Securities remain outstanding and (ii) the maturity date of the Convertible
Securities.
 
       
 
  Automatic Exercise:   As provided above under “Required Exercise on Conversion
Dates”, subject to the provisions of “Notice of Exercise” below.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Options, Counterparty must notify Dealer
in writing prior to 5:00 p.m., New York City time, on the Scheduled Valid Day
prior to the scheduled first day of the applicable Settlement Averaging Period
relating to the Convertible Securities converted on the Conversion Date
occurring on the relevant Exercise Date (such Convertible Securities, the
“Relevant Convertible Securities”) of (i) the number of Options being exercised
on such Exercise Date, (ii) the scheduled first day of the applicable Settlement
Averaging Period, (iii) the scheduled settlement date under the Indenture for
the Relevant Convertible Securities and (iv) whether Counterparty has elected to
satisfy its conversion obligations with respect to the Relevant Convertible
Securities in Shares only (as described in Section 10.02(b) of the Indenture)
(“Gross Share Settlement”); provided that with respect to Options relating to
Relevant Convertible Securities with a Conversion Date occurring on or after
December 15, 2009, such Notice of Exercise may be given on or prior to the
second Scheduled Valid Day immediately preceding the Expiration Date and need
only specify the number of Options being exercised.
 
       
 
  Notice of Gross Share Settlement:   If Counterparty has elected Gross Share
Settlement for all Convertible Securities with a Conversion Date occurring on or
after December 15, 2009, then with respect to Options relating to such
Convertible Securities, Counterparty shall notify Dealer in writing of such
election before 5:00 p.m. (New York City time) on or prior to December 15, 2009.
 
       
 
  Notice of Notes Share Cap:   If the conversion obligation of Counterparty with
respect to any Relevant Convertible Securities is capped by application of the
“notes share cap” (as defined in the Indenture), then with respect to Options
relating to such Convertible Securities, Counterparty shall notify Dealer in
writing of (i) the application of such cap and (ii) the number of Shares
deliverable with respect to each Relevant Convertible Security before 5:00 p.m.
(New York City time) on or prior to the final day of the applicable Settlement
Averaging Period with respect to such Relevant Convertible Securities.
 
       
 
  Dealer’s Telephone Number
and Telex and/or Facsimile
Number and Contact Details for purpose of
Giving Notice:   To be provided by Dealer.

3



--------------------------------------------------------------------------------



 



          Settlement Terms:    
 
       
 
  Settlement Method:   Net Share Settlement.
 
       
 
  Net Share Settlement:   In lieu of the obligations set forth in Sections 8.1
and 9.1 of the Equity Definitions, and subject to “Notice of Exercise” above, in
respect of an Exercise Date occurring on a Conversion Date Dealer will deliver
to Counterparty, on the relevant Settlement Date, a number of Shares equal to
the Net Shares in respect of any Option exercised or deemed exercised hereunder.
In no event will the Net Shares be less than zero.
 
       
 
  Net Shares:   In respect of any Option exercised or deemed exercised, a number
of Shares equal to (i) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Exercise Date, of (A) the product of
(x) the excess, if any, of the Relevant Price over the Strike Price on such
Valid Day and (y) the Conversion Rate on such Valid Day divided by (B) such
Relevant Price, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation contained in clause (A) above
results in a negative number, such number shall be replaced with the number
“zero”; and provided further that if the calculation set forth above results in
a number of Shares in excess of the “notes share cap” (as defined in the
Indenture), as applicable, the Net Shares shall be equal to the number of Shares
of the “notes share cap.” Notwithstanding the foregoing, if Counterparty has
elected Gross Share Settlement and so specified in the Notice of Exercise, or if
applicable, the Notice of Gross Share Settlement, then with respect to any
Option relating to the Relevant Convertible Securities with a Conversion Date
occurring on or following December 15, 2009, the Net Shares shall be equal to
the lesser of (i) a number of Shares determined as described above and (ii) a
number of Shares equal to the Net Convertible Value for such Option divided by
the Obligation Price.
 
       
 
      Dealer will deliver cash in lieu of any fractional Shares to be delivered
with respect to any Net Shares valued at the Relevant Price for the last Valid
Day of the Settlement Averaging Period.
 
       
 
  Net Convertible Value:   With respect to an Option, (i) the Total Convertible
Value for such Option minus (ii) USD 1,000.
 
       
 
  Total Convertible Value:   With respect to an Option, (i) the aggregate number
of Shares, if any, that Counterparty is obligated to deliver to the holder of a
Convertible Security in a denomination of USD 1,000 for the relevant Conversion
Date pursuant to Section 10.02(b) of the Indenture multiplied by (ii) the
Obligation Price.
 
       
 
  Obligation Price:   The opening price per Share as displayed under the heading
“Op” on Bloomberg page IART.UQ <equity> (or any successor thereto) on the
Obligation Valuation Date.
 
       
 
  Obligation Valuation Date:   Settlement Date
 
       
 
  Settlement Averaging Period:   For any Option, (i) with respect to an Option
with a Conversion Date occurring prior to December 15, 2009, the fifty (50)

4



--------------------------------------------------------------------------------



 



         
 
      consecutive Valid Day period beginning on, and including, the second Valid
Day following such Conversion Date (or the one hundred (100) consecutive Valid
Day period commencing on, and including, the second Valid Day following such
Conversion Date if Counterparty has elected Gross Share Settlement and specified
Gross Share Settlement in the Notice of Exercise) or (ii) with respect to an
Option with a Conversion Date occurring on or following December 15, 2009, the
fifty (50) consecutive Valid Day period beginning on, and including, the
fifty-second (52nd) Scheduled Valid Day immediately prior to the Expiration Date
(or the one hundred (100) consecutive Valid Day period commencing on, and
including, the one hundred and second (102nd) Scheduled Valid Day immediately
prior to the Expiration Date if Counterparty has delivered a Notice of Gross
Share Settlement to Dealer on or prior to December 15, 2009).
 
       
 
  Settlement Date:   For any Option, the third Valid Day following the final day
of the applicable Settlement Averaging Period with respect to such Option.
 
       
 
  Settlement Currency:   USD
 
       
 
  Valid Day:   A day on which (i) there is no Market Disruption Event and
(ii) trading in the Shares generally occurs on the Exchange or, if the Shares
are not then listed on the Exchange, on the principal other U.S. national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a U.S. national or regional securities exchange,
in the principal other market on which the Shares are then traded. If the Shares
(or other security for which a Relevant Price must be determined) are not so
listed or quoted, a Valid Day means a Business Day.
 
       
 
  Scheduled Valid Day:   A day that is scheduled to be a Valid Day on the
primary U.S. national securities exchange or market on which the Shares are
listed or admitted to trading.
 
       
 
  Market Disruption Event:   Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:
 
       
 
      “‘Market Disruption Event’ means in respect of a Share, (i) a failure by
the Exchange or, if the Shares are not then listed on the Exchange, by the
principal other U.S. national or regional securities exchange on which the
Shares are then listed or, if the Shares are not then listed on a U.S. national
or regional securities exchange, by the principal other market on which the
Shares are then traded, to open for trading during its regular trading session
or (ii) the occurrence or existence prior to 1:00 p.m., New York City time, on
any Scheduled Valid Day for the Shares for an aggregate one half hour period of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the stock exchange or otherwise) in the Shares or
in any options, contracts or futures contracts relating to the Shares.”
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page IART.UQ
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time

5



--------------------------------------------------------------------------------



 



         
 
      of the Exchange to the Scheduled Closing Time of the Exchange on such
Valid Day (or if such volume-weighted average price is unavailable, the market
value of one Share on such Valid Day, as determined by the Calculation Agent
using a volume-weighted average method). The Relevant Price will be determined
without regard to after hours trading or any other trading outside of the
regular trading session hours of the Exchange.
 
       
 
  Other Applicable Provisions:   To the extent Dealer is obligated to deliver
Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-Settled” shall be
read as references to “Net Share Settled”. “Net Share Settled” in relation to
any Option means that Dealer is obligated to deliver Shares hereunder.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Dealer may, in whole or in part, deliver Shares in
certificated form representing the Number of Shares to be Delivered to
Counterparty in lieu of delivery through the Clearance System. With respect to
such certificated Shares, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by deleting the
remainder of the provision after the word “encumbrance” in the fourth line
thereof.
 
        Share Adjustments:    
 
       
 
  Method of Adjustment:   Notwithstanding Section 11.2 of the Equity
Definitions, upon the occurrence of any event or condition set forth in
Section 10.04 of the Indenture, the Calculation Agent shall make a corresponding
adjustment, if necessary, to the terms relevant to the exercise, settlement or
payment of the Transaction; provided that in no event shall there be any
adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Sections 10.04(g) or 10.04(h) of the Indenture. Immediately upon the
occurrence of any adjustment of the Conversion Rate pursuant to Section 10.04,
Counterparty shall notify the Calculation Agent of such adjustment, and once the
adjustments to be made to the terms of the Indenture and the Convertible
Securities in respect of such adjustment have been determined, Counterparty
shall immediately notify the Calculation Agent in writing of the details of such
adjustments.
 
        Extraordinary Events:    
 
       
 
  Merger Event:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 10.06 of the Indenture.
 
       
 
  Tender Offer:   Applicable. Notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in clause (1) of the definition of Fundamental Change in Section 1.01 of
the Indenture.

6



--------------------------------------------------------------------------------



 



         
 
  Consequences of Merger Events and Tender Offers:   Notwithstanding
Sections 12.2 and 12.3 of the Equity Definitions, upon the occurrence of a
Merger Event or Tender Offer, the Calculation Agent shall make the corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares, the Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment for the
Transaction; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to Sections 10.01(b), 10.04(g) or
10.04(h) of the Indenture; and provided further that the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph so that the fair
value of the Transaction to Dealer is not reduced as a result of such
adjustment.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
 
       
 
  Additional Disruption Events:    
 
       
 
       (a) Change in Law:   Applicable
 
       
 
       (b) Failure to Deliver:   Applicable
 
       
 
       (c) Insolvency Filing:   Applicable
 
       
 
       (d) Hedging Disruption:   Applicable
 
       
 
       (e) Increased Cost of Hedging:   Applicable
 
       
 
  Hedging Party:   For all applicable Additional Disruption Events, Dealer.
 
       
 
  Determining Party:   For all applicable Additional Disruption Events, Dealer.
 
       
 
  Non-Reliance:   Applicable
 
       
 
  Agreements and Acknowledgments
Regarding Hedging Activities:   Applicable
 
       
 
  Additional Acknowledgments:   Applicable
 
       
 
  3.     Calculation Agent:   Dealer

  4.   Account Details:         Dealer Payment Instructions:

      Counterparty Payment Instructions:

7



--------------------------------------------------------------------------------



 



To be provided by Counterparty.

  5.   Offices:         The Office of Dealer for the Transaction is:

      The Office of Counterparty for the Transaction is:

311 Enterprise Drive, Plainsboro, New Jersey 08536

  6.   Notices: For purposes of this Confirmation:     (a)   Address for notices
or communications to Counterparty:

         
 
  To:   Integra LifeSciences Holdings Corporation
 
      311 Enterprise Drive
 
      Plainsboro, New Jersey 08536
 
  Attn:   Richard Gorelick
 
  Telephone:   (609) 936-2238
 
  Facsimile:   (609) 275-1082

  (b)   Address for notices or communications to Dealer:

         
 
  To:    
 
       
 
       
 
  Attn:    
 
  Telephone:    

  7.   Representations, Warranties and Agreements:

     (a) In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:
     (i) On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.
     (ii) (A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M until the second Exchange Business Day
immediately following the Trade Date.
     (iii) On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an

8



--------------------------------------------------------------------------------



 



equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through either one of Deutsche
Bank Securities Inc., Morgan Stanley & Co. International plc. or Citigroup
Global Markets Inc.
     (iv) Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 128, 133 or 149 (each as amended) or 150, EITF Issue
No. 00-19, 01-06 or 03-06 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.
     (v) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.
     (vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.
     (vii) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
     (viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.
     (ix) On each of the Trade Date, the Premium Payment Date and the Additional
Premium Payment Date, if any (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
     (x) The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
     (xi) Counterparty understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.
     (b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
     (c) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
     (d) The parties hereto intend for: (a) the Transaction to be a “securities
contract” and a “swap agreement” as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 555 and 560 of the Bankruptcy Code; (b) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code; (c) any
cash, securities or other property provided as performance assurance, credit
support or collateral with respect to the Transaction to constitute “margin
payments” and “transfers” under a “swap agreement” as defined in the Bankruptcy
Code; and (d) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” and “transfers” under a “swap agreement” as defined in the
Bankruptcy Code.

9



--------------------------------------------------------------------------------



 



     Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.
     8. Other Provisions:
     (a) Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture, (ii) an Amendment
Event or (iii) a Repayment Event shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement; provided that in the case of a Repayment Event the Transaction shall
be subject to termination only in respect of the number of Convertible
Securities that cease to be outstanding in connection with or as a result of
such Repayment Event.
     “Amendment Event” means that Counterparty, without the consent of Dealer,
amends, modifies, supplements or waives any term of the Indenture or the
Convertible Securities governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, redemption right of Counterparty, any
term relating to conversion of the Convertible Securities (including changes to
the conversion price, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Securities to amend.
     “Repayment Event” means that (A) any Convertible Securities are repurchased
(whether in connection with or as a result of a change of control, howsoever
defined, or for any other reason) by Counterparty or any of its subsidiaries,
(B) any Convertible Securities are delivered to Counterparty in exchange for
delivery of any property or assets of Counterparty or any of its subsidiaries
(howsoever described), (C) any principal of any of the Convertible Securities is
repaid prior to the final maturity date of the Convertible Securities (whether
following acceleration of the Convertible Securities or otherwise) or (D) any
Convertible Securities are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Securities pursuant to the terms of the Indenture
as in effect on the date hereof shall not be Repayment Events.
     (b) Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If, subject to Section 8(k) below, Dealer shall
owe Counterparty any amount pursuant to Section 12.2 or 12.3 of the Equity
Definitions and “Consequences of Merger Events and Tender Offers” above, or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of an
Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”);
provided that if Counterparty does not validly request Dealer to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s election to the
contrary. For the avoidance of doubt, the parties agree that in calculating the
Payment Obligation the Determining Party may consider the purchase price paid in
connection with the purchase of Share Termination Delivery Property. Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date or Early Termination Date, as applicable:

     
Share Termination Alternative:
  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
   
Share Termination Delivery
   

10



--------------------------------------------------------------------------------



 



     
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
 
   
Share Termination Unit Price:
  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization, Merger Event or Tender Offer,
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Applicable
 
   
Other applicable provisions:
  If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “settled by Share
Termination Alternative” and all references to “Shares” shall be read as
references to “Share Termination Delivery Units”.

     (c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the
good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall promptly, at its election: (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters customary in form and substance for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
and substance for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such

11



--------------------------------------------------------------------------------



 



Exchange Business Days, and in the amounts, requested by Dealer, provided that
Counterparty shall not be required to purchase any Hedge Shares from Dealer
unless it elects to do so, solely at its discretion, in accordance with this
Section 8(c)(iii).
     (d) Amendment to Equity Definitions. The following amendment shall be made
to the Equity Definitions:
     (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect
to that Issuer.”
     (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.
     (e) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
6% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the “Number of
Shares” under the convertible bond hedge transaction dated the date hereof
between Counterparty and Dealer relating to the 2.375% convertible securities
due 2012 (the “2012 Convertible Bond Hedge”) and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement and shall inure
to the benefit of any permitted assignee of Dealer.
     (f) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to (i) any
of its affiliates, (ii) any entities sponsored or organized by, or on behalf of
or for the benefit of, Dealer, or (iii) any third party that has a credit rating
for its long-term unsecured, unsubordinated debt at the time of such transfer at
least equal to the lower of the rating of Dealer at the time of such transfer or
“A-” by Standard & Poor’s Ratings Services, or any successor thereto, or “A3” by
Moody’s Investors Service, or any successor thereto, in each case without the
consent of Counterparty. Dealer shall notify Counterparty as soon as practicable
of any such transfer or assignment effected pursuant to this Section 8(f). If at
any time at which the Equity Percentage exceeds 8%, Dealer, in its discretion,
is unable to effect such a transfer or assignment after its commercially
reasonable efforts on pricing terms reasonably acceptable to Dealer such that
the Equity Percentage is reduced to 8% or less, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that the Equity Percentage
following such partial termination will be equal to or less than 8%. In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the sum of (x) the number of Shares
that Dealer

12



--------------------------------------------------------------------------------



 



or any of its affiliates beneficially own (within the meaning of Section 13 of
the Exchange Act) on such day, other than any Shares so owned as a hedge of the
Transaction or as a hedge of the 2012 Convertible Bond Hedge and (y) the Number
of Shares plus the “Number of Shares” under the 2012 Convertible Bond Hedge and
(B) the denominator of which is the number of Shares outstanding on such day.
     (g) Staggered Settlement. If Dealer reasonably determines that it would not
be practicable or advisable to deliver, or to acquire for delivery, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty prior to any Settlement Date
(a “Nominal Settlement Date”), elect to deliver the Shares on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:
     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the applicable Settlement
Averaging Period) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
     (h) Right to Extend. Dealer may postpone any Potential Exercise Date or any
other date of valuation or delivery by Dealer, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Shares it is required to deliver hereunder), if
Dealer determines, in its commercially reasonable discretion, that such
extension is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.
     (i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
     (j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.
     (k) Netting and Set-off.
     (i) If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Counterparty to Dealer
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
     (ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Counterparty hereunder or under the Agreement against any right or
obligation Dealer or any of its affiliates may have against or to Counterparty,
including without limitation any right to receive a payment or delivery pursuant
to any provision of the

13



--------------------------------------------------------------------------------



 



Agreement or hereunder. In the case of a set-off of any obligation to release,
deliver or pay assets against any right to receive assets of the same type, such
obligation and right shall be set off in kind. In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of any other type, the value of each of such obligation and such right shall be
determined by the Calculation Agent and the result of such set-off shall be that
the net obligor shall pay or deliver to the other party an amount of cash or
assets, at the net obligor’s option, with a value (determined, in the case of a
delivery of assets, by the Calculation Agent) equal to that of the net
obligation. In determining the value of any obligation to release or deliver
Shares or any right to receive Shares, the value at any time of such obligation
or right shall be determined by reference to the market value of the Shares at
such time, as determined by the Calculation Agent. If an obligation or right is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation or right, in which case
set-off will be effected in respect of that estimate, and the relevant party
shall account to the other party at the time such obligation or right is
ascertained.
     (iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(k)) or any other agreement between the parties to the
contrary, (A) Counterparty shall not net or set off its obligations under the
Transaction, if any, against its rights against Dealer under any other
transaction or instrument; (B) Dealer may net and set off any rights of Dealer
against Counterparty arising under the Transaction only against obligations of
Dealer to Counterparty arising under any transaction or instrument if such
transaction or instrument does not convey rights to Dealer senior to the claims
of common stockholders in the event of Counterparty’s bankruptcy; and (C) in the
event of Counterparty’s bankruptcy, Dealer waives any and all rights it may have
to set-off in respect of the Transaction, whether arising under agreement,
applicable law or otherwise. Dealer will give notice to Counterparty of any
netting or set off effected under this provision.
     (l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.
     (m) Early Unwind. In the event the sale by Counterparty of the Convertible
Securities is not consummated with the initial purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on
June 11, 2007 (or such later date as agreed upon by the parties, which in no
event shall be later than June 15, 2007) (June 11, 2007 or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) Counterparty shall purchase from the Dealer on
the Early Unwind Date all Shares purchased by Dealer or one of more of its
affiliates in connection with this Transaction and shall pay to Dealer an amount
in cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities). The amount of any
such reimbursement shall be determined by the Dealer in its sole good faith
discretion. Following such termination, cancellation and payment, each party
shall be released and discharged by the other party from and agrees not to make
any claim against the other party with respect to any obligations or liabilities
of the other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.
     (n) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     (o) Governing Law; Submission to Jurisdiction. THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL

14



--------------------------------------------------------------------------------



 



MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
     (p) Amendment to Section 6(d)(ii). Section 6(d)(ii) of the Agreement is
modified by deleting the words “on the day” in the second line thereof and
substituting therefor the words “on the day that is three Local Business Days
after the day” and by deleting the words “two Local Business Days” in the fourth
line thereof and substituting therefor the words “three Local Business Days”.
[Signature Pages Follow]

15



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to the “Address for notices or communications to Dealer” section
of the Confirmation.

                  Yours faithfully,
 
                [Dealer]
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to the 2010 Convertible Bond Hedge Transaction]

 



--------------------------------------------------------------------------------



 



Agreed and Accepted By:
INTEGRA LIFESCIENCES HOLDINGS CORPORATION

         
By:
       
 
       
 
  Name:    
 
  Title:    

[Signature Page to the 2010 Convertible Bond Hedge Transaction]

 